 Case 2:18-cr-00735-MCA Document 107 Filed 04/15/21 Page 1 of 2 PageID: 863




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

----------------------------------------------X
UNITED STATES OF AMERICA,                             Case No.: 18-cr-00735-MCA

               v.
                                                      NOTICE OF MOTION
PAUL PARMAR,
                 Defendant.
---------------------------------------------X

       PLEASE TAKE NOTICE that the undersigned attorneys for defendant Paul

Parmar will move before the Hon. Madeline Cox Arleo, U.S. District Judge, Martin

Luther King Jr. Federal Building and Courthouse, 50 Walnut Street, Newark, New

Jersey, for an Order dismissing the Indictment, or in the alternative for an Order

disqualifying the current prosecution team and suppressing evidence or setting a date

for hearing upon the Motion to Disqualify and Suppress for the reasons set forth in

the accompanying Memorandum of Law, together with such other and further relief

as the Court deems appropriate.

       PLEASE TAKE FURTHER NOTICE that in support of the Motions the

Defendant will rely on the brief submitted herewith.

DATED: April 15, 2021

                                             Respectfully submitted,

                                             /s/ Jeffrey Hoffman

                                             Jeffrey C. Hoffman
                                             Windels Marx Lane & Mittendorf LLP

                                                  1
Case 2:18-cr-00735-MCA Document 107 Filed 04/15/21 Page 2 of 2 PageID: 864




                                  Attorneys for Defendant Paul Parmar
                                  156 West 56th Street
                                  New York, NY 10019
                                  T. 212.237.1000
                                  jhoffman@windelsmarx.com

                                  Timothy Parlatore and Maryam Hadden
                                  Parlatore Law Group LLP
                                  Attorneys for Defendant Paul Parmar
                                  One World Trade Center, Suite 8500
                                  New York, NY 10007
                                  T: 212.603.9918
                                  Timothy.parlatore@parlatorelawgroup.com
                                  Maryam.hadden@parlatorelawgroup.com




                                    2
